549 F.2d 414
77-1 USTC  P 9276
HARMONT PLAZA, INCORPORATED, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 75-2455.
United States Court of Appeals,Sixth Circuit.
Feb. 8, 1977.

Donald DeSalvo, Ronald G. Galip, Youngstown, Ohio, for petitioner-appellant.
Gilbert E. Andrews, Asst. Atty. Gen., Tax Div., U.S. Dept. of Justice, Washington, D.C., Elmer J. Kelsey, Francis J. Gould, Mead Whitaker, Chief Counsel, Internal Revenue, Washington, D.C., for respondent-appellee.
Before PECK, LIVELY and ENGEL, Circuit Judges.

ORDER

1
This appeal, perfected from an order entered by the Tax Court affirming certain income tax determinations made by the respondent-appellee, has been submitted on the record on appeal and on the briefs and oral arguments of counsel.  Being fully advised in the premises, the Court concludes that the items in dispute were properly assessed against the petitioner-appellant as income returnable by it for the fiscal years ending November 30, 1970, and November 30, 1971, respectively, for the reasons set forth in the opinion filed by Judge William M. Drennen of the Tax Court of the United States, 64 T.C. No. 64, 64 T.C. 632, and therefore,


2
IT IS ORDERED that the judgment of the Tax Court be and it hereby is affirmed.